Citation Nr: 0916288	
Decision Date: 05/01/09    Archive Date: 05/12/09	

DOCKET NO.  03-25 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether a timely request for a de novo review by a 
decision review officer was filed. 

2.  Entitlement to service connection for a chronic 
disability of the left lower extremity, to include arthritis. 

3.  Entitlement to a disability rating in excess of 40 
percent for residuals of a left shoulder (nondominant) 
dislocation with traumatic arthritis. 

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right inguinal hernia repair.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1945 to 
November 1948 and from December 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Phoenix, Arizona.

A review of the evidence of record reveals that during the 
course of the appeal, increased ratings for the residuals of 
right inguinal hernia repair and for residuals of left 
shoulder dislocation with traumatic arthritis have been 
granted.  However, a Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, as the evaluation for each 
disability remains less than 100 percent, the claims with 
regard to increased ratings for those disorders remain on 
appeal.

In accordance with the provisions of 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008), the case has been 
advanced on the Board's docket for good cause shown.




FINDINGS OF FACT

1.  Received on May 22, 2002, was a notice of disagreement 
with a March 2002 rating decision of the Phoenix RO.

2.  In a letter dated May 30, 2002, the Veteran was notified 
that he could choose to have a decision review officer 
assigned to his case or to follow the traditional appeal 
process.  He was told that he had to notify VA within 60 days 
from the date of the letter whether he wanted to have the 
case reviewed by a decision review officer or by the 
traditional appeal process.

3.  Received on September 4, 2002, was a statement from the 
Veteran in which he indicated he was electing to have a 
decision review officer assigned to his case.

4.  Any current disability involving the left lower 
extremity, to include arthritis, is not attributable to the 
Veteran's active service or to any service-connected 
disability.

5.  The Veteran's left shoulder is his nondominant shoulder.

6.  Manifestations of the Veteran's left shoulder disability 
include pain and stiffness, motion restriction, guarding of 
movements, and X-ray evidence of moderate arthritis.

7.  There is no evidence during the appeal period of nonunion 
or fibrous union of the shoulder.

8.  The Veteran uses a truss.  The medical evidence does not 
indicate that the postoperative recurrent hernia is not well 
supported by a truss or a belt.

9.  The Veteran has a number of nonservice-connected 
disabilities, including bilateral varicose veins, a low back 
disorder, hypertension, hearing loss, allergic rhinitis, and 
cirrhosis of the liver.

10.  The Veteran has reported having a college degree and a 
Master's degree in Physical Education.

11.  The service-connected disabilities alone do not preclude 
the Veteran from performing some type of gainful employment 
consistent with his educational level.


CONCLUSIONS OF LAW

1.  The Veteran did not timely file a request for a de novo 
review by a decision review officer; thus, the Board has no 
jurisdiction to consider that issue and it is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.2600, 20.200, 20.202 (2008).

2.  The criteria for service connection for chronic 
disability involving the left lower extremity, to include 
arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for a disability evaluation in excess of 40 
percent for residuals of left shoulder dislocation with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(2008).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a right inguinal hernia repair are 
not met.  38 U.S.C.A. §§ 1155. 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Codes 7338, 7340 (2008).

5.  The criteria for a total rating based on unemployability 
due to the severity of service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons which will be explained below, the Board is 
dismissing the Veteran's claim with regard to whether he 
filed a timely request for a de novo review by a decision 
review officer.  The Board notes that it has given due 
consideration to the provisions of the Veterans Claim 
Assistance Act of 2000 (VCAA).  This law redefines the 
obligations of VA with respect to the duties to assist and 
notify a Veteran in the development of the claim.  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the timeliness question, this cases is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
VCAA is not for application.  See Manning v. Principi, 16 
Vet. App. 534 (2002) and cases cited therein [the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter].

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, a rating decision in March 2002 denied service 
connection for generalized arthritis, denied entitlement to 
special monthly pension, and increased from 20 percent to 30 
percent, the disability rating for a left shoulder 
dislocation with traumatic arthritis, effective July 18, 
2001.

Received in May 20, 2002, was a notice of disagreement with 
the rating decision.  

On May 30, 2002, the Veteran was informed by letter that his 
disagreement with the March 2002 rating decision had been 
received by VA.  He was told that in trying to resolve his 
disagreement, he could choose to have a decision review 
officer assigned to the case or to follow the traditional 
appeal process.  He was informed how the decision review 
officer process worked and how the traditional appeal process 
works.  He was told that he had to notify VA within 60 days 
from the date of the letter whether he wanted to have his 
case reviewed by a decision review officer or by the 
traditional appeal process.  The words "60 days" were in bold 
print.  He was told that if VA did not hear from him within 
60 days, the case would be reviewed under the traditional 
appeal process.

Received on September 4, 2002, was a communication from the 
Veteran in which he acknowledged having been advised of the 
election process.  He indicated that he was electing the 
decision review officer process.

To obtain review by a Veteran's service manager or decision 
review officer, the claimant must request such review not 
later than 60 days after the date VA mails notice of 
entitlement to such review.  The 60-day entitlement may not 
be extended.  If the claimant fails to request decision 
review officer review within 60 days of the date VA mails the 
notice, VA will proceed with additional appellate process by 
issuing a statement of the case.  38 C.F.R. § 3.2600(b) 
(2008).

In this case, general due process considerations were 
complied with.  By letter dated May 30, 2002, the Veteran was 
clearly informed of the decision review officer process and 
the traditional appeal process and his ability to chose how 
he wanted VA to handle his appeal.  The Board notes that in 
Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court held 
that everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
of regulations.  Therefore, the Veteran is charged with 
knowledge of the regulation.  The Board has carefully 
reviewed the record in order to determine whether any other 
communication by or on behalf of the Veteran constitutes a 
request for a decision review officer review within the 60-
day time frame.  The Board has identified no such 
communication, and the Veteran and his representative have 
not pointed to any.  Thus, the Veteran's election to have 
review by the decision review officer process was not timely 
received.  There is no provision for an extension of the 60-
day time limit.  The Board therefore does not have 
jurisdiction to consider this issue.  In conclusion the Board 
lacks jurisdiction to adjudicate the claim, and the appeal as 
to this issue is dismissed.  See Roy v. Brown, 5 Vet. App. 
554 (1993).

VCAA Discussion.

With regard to the VCAA and its requirements, a review of the 
record reveals there has been essential compliance with the 
mandates of the VCAA with regard to the Veteran's claims for 
service connection, increased ratings, and a total rating 
based on unemployability.  The Board notes that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  These are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

By letter dated in December 2003, the Veteran was informed of 
the status of his appeal with regard to his request for a 
total rating based on unemployability due to the severity of 
his service-connected disorders.  He was told that the 
evidence had to show that he was not able to obtain gainful 
employment because of his service-connected disabilities.  He 
was provided with a form to fill out should he want VA to 
obtain private medical records in support of his claim.  
Letters dated in January 2004 and July 2005 advised the 
Veteran of what information and evidence VA would obtain, and 
what information and evidence he was expected to provide.  By 
letter dated in March 2006, the Veteran was provided with 
information regarding how VA assigns disability ratings and 
effective dates.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, Section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the impact the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific diagnostic code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The May 2008 letter to the Veteran 
specifically informed him of the types of evidence he could 
provide VA that might affect how a disability evaluation 
would be assigned.  He was also provided with the criteria 
for higher ratings for an inguinal hernia and for a 
disability involving the upper extremity.

The Board notes that the Veteran has been accorded 
examinations with regard to the disabilities at issue and 
service treatment records and VA medical records have been 
obtained and associated with the claims folder.  The Board 
finds no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case.  Accordingly, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds 
VA has done everything reasonably possible to assist the 
Veteran with respect to his claims.

Pertinent Law and Regulations with Regard to Service 
Connection for a Disability Involving the Left Lower 
Extremity.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questions.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed for arthritis if the 
Veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and the disease process manifested to a degree of 10 
percent or more within one year from the date of discharge 
and there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Court has held that for service connection to be awarded, 
there must be: (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1165 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

The evidence of record includes a February 2006 statement 
from a vocational and rehabilitation counselor at VA in which 
she indicated that "on 06/14/2000, the Veteran's primary care 
provider, [], reported that his DJD is secondary to the left 
shoulder injury which is service connected."  However, the 
Board has reviewed the report of the Veteran's visit with the 
nurse practitioner on the date in question and it does not 
contain any statement similar to that made by the vocational 
rehabilitation specialist.  The nurse practitioner stated 
that with regard to DJD, "reports still has aching in left 
knee that restricts ability to walk any distance and some 
pain medial aspect of knee at night despite use of Tylenol 
regularly; gets discouraged with reduced ability to walk."  
No reference was made to the service-connected left shoulder 
disability in report on the visit on that date.  The Board is 
therefore discounting the comment made by the vocational 
rehabilitation specialist.

Factual Background and Analysis.

The Board initially assures the Veteran it has thoroughly 
reviewed all the evidence in the claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must also review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the Veteran).

The available service treatment records reveal no indication 
of any problems with any joint other than the left shoulder 
for which service connection is currently in effect.  The 
Veteran sustained recurrent dislocations of the shoulder 
during his service.  This includes the report of separation 
examination from his second period of service in February 
1952 at which time notation was made of his having a 
bilateral herniorrhaphy scar.  It was stated there was "no 
other significant medical history."  The post service medical 
evidence includes the report of a February 1967 orthopedic 
examination.  The focus of the examination was on the 
Veteran's left shoulder.  No mention was made of any other 
joints.

At the time of an orthopedic examination by VA in December 
1972, reference was made to repeated partial dislocations 
involving the left upper extremity.  No mention was made of 
problems with any other joints.

Records dated in late 1976 and 1977 show the Veteran was 
evaluated for probable gout.  At the time of an August 1976 
outpatient visit he complained of joint pains.  He complained 
of cervical spine pain.  He reported he had been told he had 
degenerative joint disease.  Notation was made of a long 
history of post-traumatic arthritis involving the left 
shoulder.  Notation was made of repeated history of migratory 
pain, swelling, and redness to the ankles at least 15 years 
ago.  An assessment was made of possible gout.  Notation was 
also made of "known DJD."

X-ray studies of the left foot in April 1977, the right hand 
in October 1977, and the lumbar spine in October 1977, were 
all interpreted as normal.  A study of the right ribs in 
October 1977 showed fractures of the lateral aspects of the 
right 7th and 8th ribs.

However, at the time of examination by VA in December 1990, 
with regard to musculoskeletal difficulties, it was noted the 
Veteran had a history of dislocation of the left shoulder 
while in service with the subsequent development of traumatic 
arthritis.  No reference was made to any other joints.  
Clinical examination of the joints other than the left 
shoulder was without reference to any abnormalities.  
Notation was made that the Veteran displayed a normal range 
of motion of the joints in both lower extremities, the 
cervical spine, and the lumbosacral spine.  

Additional post service records include the report of a May 
2000 examination for aid and attendance or housebound 
purposes by VA.  The Veteran stated that he threw a block 
while playing football in 1948 and dislocated his left 
shoulder.  He stated that there had been a gradual increase 
in pain and he had had continuing problems with the left 
upper extremity since then.  He stated that "lately his left 
knee has also been bothering him a great deal."  The focus of 
the examination was on the left shoulder.  

An aid and attendance examination by VA made around the same 
time revealed a chief complaint of left knee pain.  Notation 
was made of left knee osteoarthritis.

Additional records reveal the Veteran underwent left knee 
arthroscopy in late 2003.  

In view of the foregoing, the Board finds the persuasive 
evidence of record is against the finding that the Veteran 
has a disability of the left lower extremity to include 
arthritis, that is in any way attributable to his active 
service.  As indicated above, service treatment records 
pertaining to treatment and evaluation of the Veteran for 
various purposes make no reference to problems with any of 
the joints other than the left shoulder.  At the time of 
separation examination in February 1952, evaluation revealed 
no abnormality regarding any other joint other than the left 
shoulder.  There was no reference in the years following 
service to any problems with the left lower extremity for 
years following service discharge.  There is no medical 
opinion of record attributing any left lower extremity 
disorder to the Veteran's active service.  Essentially, 
outside of the Veteran's own allegations, the record is 
completely absent for any indication of a nexus between any 
current left lower extremity disability, to include 
arthritis, and the Veteran's active service.  The Veteran and 
others, including his son and a friend, are not competent to 
offer opinions on a matter clearly requiring medical 
expertise, such as opining that any current left lower 
extremity disability, to include arthritis, is related to the 
Veteran's military service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  See also 
Barr v. Nicholson¸ 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

Increased Ratings.

The Veteran seeks higher overall evaluations for his service-
connected left shoulder disability and his hernia repair 
disorder.  Such evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings applies on 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. §§ 3.102, 4.3.

When rating a service-connected disability, the entire 
medical history must be born in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determines 
whether the disability is manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles and nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range of additional range of motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. § 4.59 (2008).




Left Shoulder Disability.

A review of the evidence of record reveals that the RO has 
essentially assigned staged ratings for the left shoulder 
disability.  

The record shows that the Veteran is right hand dominant and 
his left upper extremity is therefore considered the minor 
extremity.

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Pursuant to the Rating Schedule, limitation of motion to 
shoulder level in a major or minor extremity warrants a 20 
percent evaluation.  Limitation of motion to midway between 
side and shoulder level in the minor extremity warrants a 20 
percent evaluation.  Limitation of motion to 25 degrees from 
the side in the minor extremity warrants the maximum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For VA purposes, normal range of shoulder motion is:  Forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I, 
(2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the physical behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In the alternative to Code 5201, a minimum 20 percent rating 
is assigned where there is impairment of the minor humerus 
with regard dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or with 
infrequent episodes, and guarding only at the shoulder level.  
The next higher rating of 40 percent is for assignment when 
there is impairment of the minor humerus with fibrous union.  
The next higher rating is assigned when there is impairment 
of the minor extremity with nonunion (false flail) joint.  
The maximum 70 percent rating is for assignment when there is 
impairment of the minor humerus with loss of the head (flail 
shoulder).  38 C.F.R. § 4.71a, Code 5202.

By rating decision dated in March 2002, the disability rating 
for the Veteran's left joint disability was increased from 20 
percent to 30 percent disabling, effective July 18, 2001.  
That is the date that the Veteran requested reconsideration 
of a previous rating decision over a year earlier in June 
2001.  The record revealed a VA examination was accorded the 
Veteran in May 2000.  At that time he complained of 
increasing pain and decreased range of motion involving the 
shoulder.  Findings included tenderness over the left deltoid 
area, with range of motion reported to be 130 degrees in 
forward flexion and abduction.  External rotation was limited 
to 70 degrees.  Internal rotation was to 90 degrees.  An 
assessment was made of post-traumatic and osteoarthritis of 
the left shoulder, with increasing pain, decreased motion, 
and moderate weakness and fatigue.

Another examination was accorded the Veteran by VA in January 
2002.  At that time the left shoulder elevated lightly to 
only 30 degrees with 0 degrees of lateral rotation and 90 
degrees of medial rotation.  A diagnosis was made of 
dislocation of the left shoulder and pain with markedly 
restricted motion.

As a result of these examinations, the disability rating was 
increased to 30 percent, effective July 18, 2001.  However, a 
review of the criteria for an evaluation greater than 30 
percent are not met or merely approximated.  As noted above, 
the 30 percent rating is the maximum rating assignable for 
limitation of motion of the minor upper extremity.  In order 
to award a higher rating, there would need to be shown a 
fibrous union of the humerus or nonunion or loss of the flail 
shoulder.  None of these was shown in the medical evidence.

Subsequently, received on December 17, 2002, was a 
communication construed as a claim for an increased 
disability rating.  

The pertinent evidence thereafter includes a report of a VA 
joints examination accorded the Veteran in January 2004.  The 
Veteran stated that he had painful periods involving his 
shoulder, but not every day.  He stated that he was not able 
to sleep on his left side.  He reported little strength in 
the left upper limb.  The impact on his occupation was that 
he was very severely hampered in being able to teach because 
he could not demonstrate skills without the full use of the 
left upper extremity.  He claimed that repetitive use also 
worsened the pain.  Joint stability motion was described as 
very restricted.  He had had treatments only for reduction, 
but no surgeries, no assistive devices, and no deformity.  
The tip of the clavicle was not deformed.

Current objective findings included elevation restricted to 
only 20 degrees.  Internal rotation was to 90 degrees, but 
external rotation was to 0 degrees.  Handgrips on the right 
were 4/5 and on the left 1/5.  There was no crepitus, 
effusion, or scarring.  There was no apparent impingement and 
he had no palpable deltoid atrophy.  However, the muscle was 
described as very weak.  Muscle strength of the right 
abduction was 5/5 while on the left it was 1.  Adduction on 
the right was 5/5 and on the left was 1.

X-ray studies showed severe degenerative disease of the left 
shoulder joint plus calcific bursitis of the bicipital 
tendon.  The examiner stated that the Veteran had "severe 
functional impairment of the left shoulder preventing any use 
at all.  The repeated dislocation of the joint, stemming from 
his service-related injury have lead (sic) to this present 
extreme disability."

Based on that and other evidence, by rating decision dated in 
January 2005, the disability rating for the left shoulder 
disability was increased from 30 percent to 40 percent and 
the code under which the disability was rated was changed 
from 5201 to 5202.  However, the criteria for an evaluation 
even higher than 40 percent were not met or more nearly 
approximated by the findings on the 2004 VA examination.  
Severely restricted functioning of the upper extremity was 
indicated, but the Board notes that this is contemplated by 
the 40 percent rating now in effect.  To warrant a higher 
rating there would need to be shown to be fibrous union or 
nonunion involving the humerus of the upper extremity and 
that is not shown by the medical evidence.

The subsequent evidence also fails to show the presence of 
symptomatology so as to warrant a disability rating in excess 
of the 40 percent now in effect.  The Veteran was accorded an 
examination of the joints by VA in June 2008.  It was noted 
that he had never had surgery of the left shoulder.  He had 
had multiple episodes of physical therapy over the years and 
reported the worsening of pain and stiffness and disturbed 
sleep due to pain over the past year or so.  It was stated 
there were no incapacitating episodes from arthritis and no 
functional limitations on standing or walking.  Examination 
of the upper extremities showed no deformity, no giving way, 
no instability, and no weakness.  However, there was pain 
noted on the left side and stiffness as well.  As for locking 
and effusion, it was stated there were none.

Flexion was to 100 degrees and was painless.  Extension was 
to 40 degrees and was painless.  Abduction at 50 degrees 
resulted in pain.  Internal rotation showed pain starting at 
30 degrees and ending at 40 degrees.  As for external 
rotation, pain started at 50 degrees and ended at 60 degrees.  
There was no crepitus, effusion, scarring, or impingement.  
Muscle strength was described as 5/5 throughout.  With regard 
to DeLuca observations, the examiner stated that pain was 
noted during motion per the Veteran.

X-ray studies of the shoulder showed intracapsular ossific 
bodies with glenohumeral arthritis, a stable metallic foreign 
body, and a stable widened acromioclavicular joint.  As for 
restrictions, the examiner stated the shoulder disability 
prevented the Veteran from participating in sports.  Moderate 
restriction in recreation activities was indicated.  Mild 
restriction in traveling, feeding, and dressing was noted.  
Moderate restriction in bathing, toileting, and grooming was 
indicated. 

Again, on review, the criteria for an evaluation greater than 
40 percent are not met or more nearly approximated.  The 
Board acknowledges the Veteran has a significantly 
incapacitating left shoulder disability, but there is no 
evidence of the presence of a disability picture that would 
warrant an even higher rating than the 40 percent currently 
in effect.  The Board emphasizes that the 40 percent 
disability rating recognizes severe impairment involving the 
minor upper extremity.  The objective findings did not 
support a higher evaluation based on functional impairment 
due to pain on motion or other findings.  

The Board has also considered whether this issue should be 
referred to the Director of VA's Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extraschedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability in issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his left shoulder 
disability and the manifestations of the disorder are not in 
excess of those contemplated by the schedular criteria.  As 
noted above, the 40 percent schedular rating recognizes 
severe impairment.  In sum, there is no indication that the 
degree of industrial impairment for the disability would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.

Residuals of Right Inguinal Hernia Repair.

Service connection for residuals of right inguinal hernia 
repair was granted by rating decision dated in March 1967.  A 
noncompensable evaluation was assigned, effective November 2, 
1966.

In early 1991, it was indicated that a 10 percent rating was 
in order for the right inguinal hernia repair, effective 
January 1, 1990.  By rating decision dated in April 1991, the 
disability rating was reduced to noncompensably disabling, 
effective July 1, 1991.

A noncompensable evaluation remained in effect for years 
thereafter.  The Board notes that Diagnostic Code 7338 
provides ratings for inguinal hernia.  Small inguinal hernia, 
reducible, or without true hernia protrusion, is rated as 
noncompensably disabling.  Inguinal hernia that is not 
operated, but is remediable, is also rated noncompensably 
disabling.  Postoperative recurrent inguinal hernia, readily 
reducible, well supported by truss or belt, is rated 10 
percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A note to Diagnostic Code 7338 provide that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  38 C.F.R. § 4.114.

A review of the record reveals the Veteran was accorded a VA 
compensation and pension examination in June 2008.  The 
medical evidence of record prior to that time does not show 
complaints or abnormal findings regarding difficulties with 
the hernia repair residuals.

At the time of the 2008 examination it was stated the Veteran 
had undergone a repair in 1948 and another one in 1989.  Both 
operations had no complications.  It was noted the Veteran 
was currently wearing a truss.  Examination showed the 
presence of a hernia on the right.  It was described as 
remediable or operable.  It was also described as healed and 
recurrent.  A belt was not indicated.  It was stated there 
were no effects of the problem on the Veteran's usual daily 
activities.  

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling for the right 
inguinal herniorrhaphy disability is not warranted.  The 
evidence at the time of the June 26, 2008, examination 
revealed the Veteran wore a truss for support.  The RO found 
this sufficient to warrant the assignment of a disability 
rating of 10 percent.  The Board sees no reason to disagree 
with this.  However, the criteria for a rating in excess of 
10 percent are not met or approximated by the pertinent 
medical evidence prior to June 26, 2008, or subsequent 
thereto.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, the 
preponderance of the evidence is against entitlement to a 
compensable evaluation for the period prior to June 26, 2008, 
and an evaluation in excess of 10 percent, for the period 
beginning June 26, 2008, for the Veteran's service-connected 
right inguinal herniorrhaphy.  Gober v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that this matter need not be remanded to the 
RO or refer the Veteran's claim to the Undersecretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b) for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's right inguinal herniorrhaphy 
reflects so exceptional or so unusually disability picture as 
to warrant the assignment of a higher evaluation on an 
extraschedular basis, and, indeed, neither the Veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  The Board observes there is no showing 
that the disability has created marked interference with 
employment.  The right inguinal herniorrhaphy has not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  It was noted specifically at the time of the June 
26, 2008, examination that there was no negative effect of 
the problem on the Veteran's usual or daily activities.  
Thus, a remand on this issue to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Unemployability.

Total disability ratings for compensation purposes based upon 
individual unemployability may be assigned when the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to render a combined 
rating of 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).

Since June 26, 2008, the combined disability rating for the 
Veteran's service-connected disorders, consisting of his left 
shoulder disability and the right inguinal hernia repair, is 
50 percent.  Consequently, the Veteran does not meet the 
minimum percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when a Veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of the severity of the service-connected disabilities.  
Hence, consideration of whether the Veteran is, in fact, 
unemployable, is still necessary in this case.

The central inquiry is "whether a Veteran's service-connected 
disability alone is of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to a Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a total rating based on 
unemployability are not met. 

The Board acknowledges that the Veteran has not been employed 
for a number of years.  However, as indicated above, 
unemployed does not mean unemployable.  

As discussed above, at the time of a recent examination with 
regard to the right inguinal hernia repair, specific notation 
was made by the examiner that there was no functional 
impairment attributable to the hernia repair.  With regard to 
the left shoulder, that is the Veteran's nondominant 
shoulder, it has been described as severely incapacitating, 
but there is no showing that this disability alone precludes 
the Veteran from some form of gainful employment, 
particularly in light of his educational attainment of a 
Master's degree.  As noted by vocational rehabilitation 
counselors, the Veteran has a number of nonservice-connected 
disabilities, including atrial fibrillation, degenerative 
arthritis, varicose veins, hypertension, hearing loss, and 
multiple joint pain.  As noted above, nonservice-connected 
disabilities may not be considered when determining 
entitlement to a total rating for compensation purposes based 
on unemployability.  A review of the record shows the 
service-connected disabilities are not the reason why the 
Veteran left his last job a number of years ago.  As the 
evidence fails to establish that the service-connected 
disabilities precludes substantial and gainful employment, 
the criteria for a total disability rating are not met, and 
the claim must be denied.


ORDER

A timely request for a de novo review by a decision review 
officer was not filed.

Service connection for a chronic disability involving the 
left lower extremity, to include arthritis, is denied.

A disability rating in excess of 40 percent for left shoulder 
dislocation with traumatic arthritis is denied.

A disability rating in excess of 10 percent for right 
inguinal hernia repair is denied.

A total rating based on unemployability due to the severity 
of service-connected disabilities is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


